Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1303 Filed 12/23/20 Page 1 of 15




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

         CITIZENS BANK, N.A.,

                Plaintiff,                          Case No. 20-cv-12393

                   v.                            U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
     HOWARD L. MARGOLIS, ET AL.,

             Defendants.
   ______________                      /

 OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO COMPEL,
  DENYING PLAINTIFF’S MOTION FOR CONTEMPT, GRANTING IN
      PART AND DENYING IN PART PLAINTIFF’S MOTION FOR
  SANCTIONS, DENYING PLAINTIFF’S MOTION FOR AN ORDER TO
    SHOW CAUSE, AND DENYING PLAINTIFF’S MOTION FOR AN
       EXPEDITED BRIEFING SCHEDULE [#32] AND DENYING
 DEFENDANTS’ MOTION TO STRIKE PLAINTIFF’S REPLY BRIEF OR
   IN THE ALTERNATIVE FOR LEAVE TO FILE A SUR-REPLY [#40]

                                I. INTRODUCTION
      This action concerns the alleged violations of contractual non-solicitation and

confidentiality provisions by Defendants Howard Margolis (“Margolis”), RBC

Capital Markets, LLC, and RBC Wealth Management, a division of RBC Capital

Markets, LLC (collectively referred to as “RBC”). Presently before the Court is a

Motion to Compel, for Contempt and Sanctions, for an Order to Show Cause and for

an Expedited Briefing Schedule, filed by Plaintiff Citizens Bank, N.A. (“Citizens

Bank”) on October 16, 2020. ECF No. 32. Plaintiff alleges that Defendants have

repeatedly failed to comply with Interrogatory Number 7 and Production Request
                                           1
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1304 Filed 12/23/20 Page 2 of 15




Number 2, which are listed in this Court’s previous Order granting in part Plaintiff’s

request for expedited discovery. See ECF No. 15. Plaintiff’s present Motion is fully

briefed, and a hearing was held on the matter on December 16, 2020.

      Additionally, Defendants filed a Motion to Strike Plaintiff’s Reply Brief or in

the Alternative for Leave to File a Sur-Reply. ECF No. 40. This matter is fully

briefed as well, and upon review of the parties’ submissions regarding the

Defendants’ Motion, the Court concludes that oral argument will not aid in the

disposition of this matter. Therefore, the Court will resolve Defendants’ Motion on

the briefs. See E.D. Mich. L.R. § 7.1(f)(2).

      For the reasons that follow, the Court will DENY Plaintiff’s Motion to

Compel, DENY Plaintiff’s Motion for Contempt, GRANT IN PART AND DENY

IN PART Plaintiff’s Motion for Sanctions, DENY Plaintiff’s Motion for an Order

to Show Cause, and DENY Plaintiff’s Motion for an Expedited Briefing Schedule

[#32] and DENY Defendants’ Motion to Strike Plaintiff’s Reply Brief or in the

Alternative for Leave to File a Sur-Reply [#40].

                  II. FACTUAL AND PROCEDURAL BACKGROUND

      The facts giving rise to this action were set forth in this Court’s September 11,

2020 Opinion and Order granting in part Plaintiff’s Emergency Motion for

Discovery and this Court’s December 23, 2020 Opinion and Order denying

Defendants’ Motion to Compel Arbitration. See ECF Nos. 15, 52. Accordingly, the


                                          2
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1305 Filed 12/23/20 Page 3 of 15




Court will only discuss the facts necessary to resolve the motions presently before

it.

      On September 3, 2020, this Court issued a Temporary Restraining Order

enjoining Defendants from soliciting Citizens Bank-affiliated clients or utilizing

Citizens Bank’s confidential information in accordance with two prior employment

agreements between Citizens Bank and Margolis. See ECF No. 10. In preparation

for the imminent preliminary injunction hearing, Plaintiff filed a motion requesting

expedited and expansive discovery regarding Defendants’ alleged actions during and

after Margolis’ employment at Citizens Bank. See ECF No. 4.

      On September 11, 2020, this Court allowed Plaintiff to seek limited discovery

“covering the narrow time period of July 15, 2020 through present day.” ECF No.

15, PageID.447. The information Plaintiff could acquire included interrogatory

responses, production requests, and two limited depositions in preparation for the

preliminary injunction proceedings. Id. Specifically, Defendants were ordered to

answer and produce information in accordance with specific interrogatory requests,

including the following provisions:

      Please identify all persons or entities you have had contact or communications
      with from July 15, 2020 forward that were: (i) clients, customers or
      prospective clients or customers introduced to you by Citizens Bank or its
      affiliates; (ii) customers of Citizens Bank or its affiliates (whether introduced
      to you through Citizens Bank or its affiliates, or previously known to you); or
      (iii) customers or clients of Citizens Bank or its affiliates whose identity as a
      client or potential client became known to you as a result of your employment


                                          3
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1306 Filed 12/23/20 Page 4 of 15




      at Citizens Bank or its affiliates. For each such instance of contact or
      communication, provide the following information:

              a. The date on which the contact/communication occurred;

              b. Which person or entity initiated the contact/communication;

              c. Whether the contact/communication was by phone, in-person,
                 email, text message, social media messaging, or a social media post;

              d. The substance of that contact/communication;

              e. Produce records of any such contact or communications (i.e.,
                 memoranda or notes, emails, text messages, social media
                 messaging, calendar appointments, social media postings, etc.)

      Id. at PageID.448 (“Interrogatory Number 7”). Additionally, Defendants

were required to produce: “Any documents that reflect, refer or relate to

communications you have had with Margolis from July 15, 2020 forward concerning

Margolis’s ethics, confidentiality and non-solicitation obligations set forth in his

Citizens Bank Employment Agreements.” Id. at PageID.451 (“Production Request

Number 2”).

      Plaintiff subsequently received significant data from Defendants, including

multiple supplemental and amended responses. ECF No. 32, PageID.811. Notably,

Defendants produced over six hundred responsive documents on the evening of

September 14, 2020. Id. at PageID.811; ECF No. 36, PageID.910. Finding this

initial production deficient because Defendants did not provide guidance about the

contents of the documents, Plaintiff requested supplementation no later than the


                                          4
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1307 Filed 12/23/20 Page 5 of 15




following morning. Id. at PageID.811; ECF No. 36, PageID.911. Defendants

complied and supplemented its production with “the Bates numbers for the emails,

texts, and notes of contact with the clients,” including a Call Log created by

Margolis. Id.

      Plaintiff argues that the original Call Log was largely illegible and contained

significant omissions. ECF No. 32, PageID.811. Defendants maintain that the Call

Log was submitted in good faith and “contained information regarding the client’s

name, contact information, the public source where Margolis obtained the contact

information, the date of contact with the client, the method of such contact, and

Margolis’ contemporaneous notes of such contact.” ECF No. 36, PageID.912. Later

that morning, Defendants supplemented its production again with a brief description

about additional meetings Margolis had with certain clients. See id. at PageID.812.

Plaintiff deposed Margolis on that same day, September 15, 2020. Id.

      Dissatisfied with the original productions and subsequent supplementation,

Plaintiff notified Defendants on September 18, 2020 that it still believed

Interrogatory Number 7 had not been answered in full. ECF No. 32, PageID.812.

In response, Defendants provided an updated version of the Call Log. Id. Plaintiff

states that it reiterated its concerns on September 21, 2020 and requested another

amendment and supplementation because it believed Interrogatory Number 7

remained incomplete. Id.


                                         5
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1308 Filed 12/23/20 Page 6 of 15




      On September 24, 2020, the parties entered into a stipulated preliminary

injunction. See ECF No. 27. The discovery disagreements between the parties,

however, did not stop there. In accordance with its obligations under the stipulated

preliminary injunction, Defendants were required to notify Plaintiff when a former

Citizens Bank client submitted a written request to transfer their account to RBC.

See id. at PageID.583. Consequently, Defendants notified Plaintiff on four separate

occasions of four client transfers between October 6, 2020 to October 19, 2020. ECF

No. 36, PageID.913. Plaintiff states that these disclosures were insufficient and did

not meet the requirements under Interrogatory Number 7 and Production Request

Number 2, and thus demanded supplementation via email. ECF No. 32, PageID.814.

Defendants assert that they responded to this request as soon as it was feasible. ECF

No. 36, PageID.914.           From Defendants’ description of its subsequent

supplementations, Defendants produced documents, voicemails, and contact notes

regarding these additional client transfers after Plaintiff filed its instant Motion. Id.

      In its Reply, Plaintiff takes issue with some of the specific information

obtained from Defendants’ most recent supplementations.             See ECF No. 37,

PageID.971. Plaintiff points to emails and communications Margolis had with a

“Client A,” “Client B,” and “Client C” who all transferred their accounts from

Citizens Bank to RBC after contact with Margolis. Id. Specifically, Plaintiff

highlights that emails from August 28, 2020 with Client A and August 24, 2020 with


                                            6
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1309 Filed 12/23/20 Page 7 of 15




Client C were never produced ahead of Margolis’ deposition and the preliminary

injunction proceedings. Id. at PageID.972-974.

                             III. STANDARD OF REVIEW
      “A district court has the inherent power to sanction a party when that party

exhibits bad faith.” Bradley J. Delp Revocable Tr. v. MSJMR 2008 Irrevocable Tr.,

665 F. App'x 514, 520 (6th Cir. 2016) (citing Chambers v. NASCO, Inc., 501 U.S.

32, 43–50 (1991). Beyond a court’s inherent sanction powers, Federal Rule of Civil

Procedure 37 also sets forth sanctions that may apply to violations of court orders

requiring a party to respond to discovery requests. FED. R. CIV. P. 37(a). Violations

of court orders may include failures to timely produce relevant information or

respond to properly served interrogatory requests. FED. R. CIV. P. 37(d)(1)(A)(ii).

A district court may impose a variety of sanctions, including attorney fees and costs.

FED. R. CIV. P. 37(a)(4). If a party fails to comply with a court’s order, Rule 37(b)(2)

provides more severe sanctions, such as striking pleadings, prohibiting a party from

introducing matters into evidence, or dismissal against the party failing to obey

discovery directives. FED. R. CIV. P. 37(b)(2)(C); Taylor v. Medtronics, Inc., 861

F.2d 980, 986 (6th Cir. 1988).

      Rule 37 also allows a party to move for an order compelling disclosure or

discovery upon notice to other parties. FED. R. CIV. P. 37(a)(1). The district court

may generally order reasonable fees to be paid if it grants the motion “or if the


                                           7
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1310 Filed 12/23/20 Page 8 of 15




disclosure or requested discovery is provided after the motion was filed.” FED. R.

CIV. P. 37(a)(5)(A)(i)-(iii). However, sanctions may not be appropriate in

circumstances that would make an award unjust, including if “the movant filed the

motion before attempting in good faith to obtain the disclosure or discovery without

court action.” Id.

                                    III. DISCUSSION
      Plaintiff Citizens Bank seeks an order sanctioning Defendants and holding

them in contempt for failure to fully comply with Interrogatory Number 7 and

Production Request Number 2. Plaintiff specifically takes issue with the sufficiency

of the Call Log and Defendants’ failure to produce emails exchanged in late August,

before the preliminary injunction proceedings. In response, Defendants maintain

that they have complied with discovery in good faith and additionally point to

Plaintiff’s failure to meaningfully seek concurrence under this Court’s local rules

before filing the present motion.

      As an initial matter, it is clear that the parties disagree about the scope and

definition of Defendants’ discovery obligations at this stage. Under the language of

this Court’s prior Order regarding expedited discovery, Plaintiff was permitted to

“seek discovery covering the narrow time period of July 15, 2020 through present

day” in preparation for the preliminary injunction proceedings. ECF No. 15,

PageID.447. This information was tailored to “allegations concerning Margolis’


                                           8
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1311 Filed 12/23/20 Page 9 of 15




alleged breach of the confidentiality, ethics, and non-solicitation obligations in his

employment agreements.” Id. Importantly, however, the parties have not yet

participated in a Rule 26(f) conference; Defendants’ discovery obligations were

primarily directed towards the resolution of the preliminary injunction.

      With this perspective, and based on the record before this Court, it is not

evident that Defendants acted in bad faith when they failed to comply with its

discovery directives and Plaintiff’s requested amendments. To the contrary, the

facts suggest that Defendants amended and supplemented Plaintiff’s discovery

requests at least four separate times. Plaintiff maintains that Defendants have

repeatedly failed to provide the “substance” of Margolis’ communications with prior

and prospective clients in accordance with Interrogatory Number 7. But the Call

Log, once amended from its original form, does include the date, method, and

description of the communication between Margolis and the relevant clients, as well

as further action steps that were taken. See ECF No. 44-2, PageID.1153; ECF No.

36-4, PageID.942. While the Call Log’s information does not provide line-for-line

recitations of Margolis’ conversations, this Court’s orders do not require that degree

of specificity. In that respect, the parties’ disagreement over the sufficiency of the

Call Log does not warrant the imposition of severe sanctions.

      Plaintiff further argues that Defendants violated Federal Rule of Civil

Procedure 33 in their initial disclosure of hundreds of business records on September


                                          9
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1312 Filed 12/23/20 Page 10 of 15




 14 and 15, 2020. ECF No. 32, PageID.816; FED. R. CIV. P. 33(d). Under Rule 33,

 a party may refer an opposing party to business records in lieu of answering

 interrogatories by traditional means if “the burden of deriving or ascertaining the

 answer will be substantially the same for either party.” FED. R. CIV. P. 33(d).

 Magistrate Judge Michael Hluchaniuk has explained that the party providing the

 business records should “demonstrate that answering the interrogatory in the

 traditional manner would impose a burden on it.” Mooney v. City of Dearborn, No.

 08-12124, 2008 WL 4539513, at *2 (E.D. Mich. Oct. 8, 2008).

         Here, Defendants were ordered to produce significant discovery regarding

 Margolis’ conduct in a truncated period of time.          Specifically, this Court’s

 September 11, 2020 Order required a discovery turnaround time of approximately

 three days so that Plaintiff could conduct Margolis’ deposition on September 15,

 2020.     These circumstances persuade the Court that answering Plaintiff’s

 interrogatories in the traditional manner would have imposed a considerable burden

 on Defendants. Plaintiff is correct, however, that the initial production on the

 evening of September 14, 2020 was deficient because it did not “specify[] the

 records that must be reviewed[] in sufficient detail to enable the interrogating party

 to locate and identify them as readily as the responding party could[.]” FED. R. CIV.

 P. 33(d)(1). But Defendants quickly amended this deficiency by sending the “Bates

 numbers for the emails, texts, and notes of contact with the clients” early the next


                                          10
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1313 Filed 12/23/20 Page 11 of 15




 morning and prior to Margolis’ deposition. ECF No. 36, PageID.911. While

 imperfect, Defendants’ conduct did not appear to be in bad faith and, under a totality

 of the circumstances, was adequate given the condensed time frame.

       But while Plaintiff may not have met its burden to demonstrate that severe

 sanctions are warranted, Defendants are not without fault. In accordance with the

 parties’ stipulated preliminary injunction order, Defendants were ordered to cease

 any further client solicitations and promptly notify Plaintiff upon receipt of any

 client transfers to RBC from Citizens Bank. ECF No. 27, PageID.583. These

 obligations have remained in effect since September 24, 2020. Id. Notwithstanding

 this requirement, Plaintiff has highlighted information it has received since filing its

 Motion, including documents related to Clients A and C, that demonstrates

 Defendants’ failure to comply with the full scope of this Court’s prior orders.

 Notably, Plaintiff points to two sets of emails between August 24, 2020 and August

 28, 2020 that were subject to Defendants’ discovery obligations but purportedly

 withheld from Plaintiff until after the filing of the instant Motion.

        The Court is troubled by the emails and other documentation that were not

 produced by Defendants a month after Margolis’ first deposition, even though the

 information was subject to this Court’s September orders. Conversations discussing

 variances in fee structures between Citizens Bank and RBC, as well as virtual pitch

 meetings, are actions that may violate the preliminary injunction and the non-


                                           11
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1314 Filed 12/23/20 Page 12 of 15




 solicitation and non-compete provisions of Margolis’ employment agreements. This

 information should have been provided to Plaintiff prior to Margolis’ first

 deposition, and Defendants’ failure to produce this information until now is

 concerning.

       But while Plaintiff highlights this withheld information, Defendants are also

 correct to point out Citizens Bank’s failure to meaningfully seek concurrence and

 comply with the spirit of Local Rule 7.1. E.D. MICH. L. R. § 7.1. During the hearing,

 Plaintiff admitted that its Motion was filed on a Friday evening, only fifteen minutes

 after emailing opposing counsel seeking concurrence. It justified its actions by

 arguing that the past month bore repeated failures by Defendants to produce

 discovery and disagreements about the scope of the discovery requests, even

 culminating in an October 13, 2020 email broadly stating that Plaintiff intended to

 “raise these deficiencies with the Court.” This generic statement, however, falls

 short of the requirement for “meaningful, good faith compliance with the [local]

 rule.” Shehee v. Saginaw Cty., No. 13-13761, 2014 WL 12604850, at *1 (E.D. Mich.

 Nov. 19, 2014).

       The Court is therefore confronted with improprieties arising from both parties

 in this matter. As discussed above, the perceived deficiencies of the Call Log and

 Defendants’ production of business records in accordance with Rule 33(d) do not

 demonstrate that Defendants acted in bad faith warranting the imposition of


                                          12
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1315 Filed 12/23/20 Page 13 of 15




 monetary sanctions. Further, this case is still in its infancy, and the Court is not

 persuaded that a word-for-word recitation of each conversation Margolis had with

 former or prospective clients is required either. However, it is clear that (1) relevant

 and discoverable emails—particularly those related to Clients A and C—were not

 produced in accordance with Defendants’ discovery obligations, and (2) the

 descriptions of certain meetings, including the October 16, 2020 WebEx meeting,

 were conclusory and insufficient.       If Plaintiff’s speculation about Defendants’

 behavior is true, Plaintiff may be subject to further irreparable harm—specifically

 what the stipulated preliminary injunction was intended to prevent.

       Accordingly, the Court finds that permitting a limited continuation of

 Margolis’ deposition from September 15, 2020 is a fair sanction and resolution for

 the present dispute. This deposition will be limited in scope; Citizens Bank may

 depose Margolis regarding his conduct with Clients A, B, and C, as well as any other

 purported violations of the preliminary injunction. Margolis’ continued deposition

 on these specified issues will be limited to four hours. The Court will decline to

 impose further sanctions, hold Defendants in contempt, or issue an order to show

 cause at this juncture.

       Additionally, Defendants seek to strike Plaintiff’s reply brief or, in the

 alternative, file a sur-reply in light of Plaintiff’s discussions about Clients A, B, and

 C in its reply. See ECF No. 40. The decision to strike a brief or “to grant or deny


                                            13
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1316 Filed 12/23/20 Page 14 of 15




 leave to file a sur-reply is committed to the sound discretion of the court.” Mohlman

 v. Deutsche Bank Nat'l Tr. Co., No. CV 15-11085, 2015 WL 13390184, at *1 (E.D.

 Mich. Sept. 4, 2015) (citing Soc'y of St. Vincent De Paul in the Archdiocese of

 Detroit v. Am. Textile Recycling Services, No. 13-14004, 2014 WL 65230, at *3

 (E.D. Mich. Jan. 8, 2014). Plaintiff asserts that Defendants’ requested relief here is

 improper because any new information and arguments presented in its reply brief

 arose directly from supplemental information received after Plaintiff filed its

 Motion. ECF No. 41, PageID.1100. Upon consideration of the parties’ arguments

 and the procedural posture of this issue, the Court agrees with Plaintiff and finds that

 striking Plaintiff’s motion or permitting a sur-reply is not required for the disposition

 of this matter. See CSX Transportation, Inc. v. Benore, 154 F. Supp. 3d 541, 555

 (E.D. Mich. 2015) (declining to find good cause for the additional briefing and

 summarily denying the defendants’ motion for leave to file a sur-reply).

                                    IV. CONCLUSION

       For the reasons discussed herein, the Court will DENY Plaintiff’s Motion to

 Compel, DENY Plaintiff’s Motion for Contempt, GRANT IN PART AND DENY

 IN PART Plaintiff’s Motion for Sanctions, DENY Plaintiff’s Motion for an Order

 to Show Cause, and DENY Plaintiff’s Motion for an Expedited Briefing Schedule

 [#32] and DENY Defendants’ Motion to Strike Plaintiff’s Reply Brief or in the

 Alternative for Leave to File a Sur-Reply [#40].


                                            14
Case 2:20-cv-12393-GAD-APP ECF No. 53, PageID.1317 Filed 12/23/20 Page 15 of 15




       The parties shall cooperate to find a mutually agreeable time and

 accommodate scheduling needs for Margolis’ continued deposition. Margolis’

 deposition will be limited to four hours. This continued deposition will not preclude

 Plaintiff from later deposing Margolis once the normal discovery period for this case

 commences.

       IT IS SO ORDERED.




                                        s/Gershwin A. Drain__________________
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE

 Dated: December 23, 2020



                           CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
              December 23, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                          15
